Citation Nr: 1544594	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-28 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to inservice exposure to herbicide agents.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for a right eye disability, to include as secondary to diabetes mellitus, type II.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic sinus disability.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability, to include arthritis.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability, to include arthritis.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right elbow disability, to include arthritis.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disability, to include arthritis.

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right wrist disability, to include arthritis.

13.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left wrist disability, to include arthritis.

14.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the fingers.

15.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an upper back disability, to include arthritis.

16.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a mid- to low-back disability, to include arthritis.

17.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, to include arthritis.

18.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, to include arthritis.

19.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability, to include arthritis.

20.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability, to include arthritis.

21.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability, to include arthritis.

22.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disability, to include arthritis.

23.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gout of the left foot.

24.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left eye disability.

25.  Entitlement to service connection for drug and alcohol abuse as secondary to posttraumatic stress disorder.

26.  Entitlement to a temporary total rating based on convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claims file was thereafter transferred to the VA RO in Reno, Nevada.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for drug and alcohol abuse as secondary to posttraumatic stress disorder (PTSD), entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for hypertension, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sinus disability, entitlement to service connection for a right shoulder disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for right and left elbow disabilities, entitlement to service connection for a left wrist disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right wrist disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the fingers, entitlement to service connection for an upper back disability, entitlement to service connection for a mid- to low-back disability, entitlement to service connection for right and left knee disabilities, entitlement to service connection for a right ankle disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for right and left foot disabilities, whether new and material evidence has been received to reopen the claim of entitlement to service connection for gout of the left foot, entitlement to service connection for an acquired psychiatric disability, to include PTSD, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left eye disability, and entitlement to a temporary total evaluation based on convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the probative evidence relates the Veteran's current tinnitus to his active duty service.

2.  A December 2008 rating decision denied entitlement to service connection for right shoulder arthritis, left wrist arthritis, upper back arthritis, mid- and low-back arthritis, right knee arthritis, left knee arthritis, right ankle arthritis, and posttraumatic stress disorder (PTSD).  Notice of the decision was sent to the Veteran in January 2009.  The Veteran did not appeal the December 2008 rating decision and did not submit new and material evidence within the one-year appeal period of that decision.

3.  Evidence received since the December 2008 rating decision is new and material and sufficient to reopen the claims of entitlement to service connection for a right shoulder disability, a left wrist disability, an upper back disability, a mid- and low-back disability, a right knee disability, a left knee disability, a right ankle disability, and PTSD.  

4.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for the issue of entitlement to service connection for a right eye disability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a right shoulder disability, to include arthritis, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for a left wrist disability, to include arthritis, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for reopening the claim of entitlement to service connection for an upper back disability, to include arthritis, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for reopening the claim of entitlement to service connection for a mid- to low-back disability, to include arthritis, have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria for reopening the claim of entitlement to service connection for a right knee disability, to include arthritis, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The criteria for reopening the claim of entitlement to service connection for a left knee disability, to include arthritis, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

8.  The criteria for reopening the claim of entitlement to service connection for a right ankle disability, to include arthritis, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

9.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

10.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right eye disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of entitlement to service connection for tinnitus and whether new and material evidence has been received to reopen the claims of entitlement to service connection for a right shoulder disability, a left wrist disability, an upper back disability, a mid- to low-back disability, a right knee disability, a left knee disability, a right ankle disability, or PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting service connection for tinnitus and reopening the claims of entitlement to service connection for right shoulder disability, a left wrist disability, an upper back disability, a mid- to low-back disability, a right knee disability, a left knee disability, a right ankle disability, and an acquired psychiatric disability, to include PTSD.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

I.  Tinnitus

The Veteran contends that he was exposed to acoustic trauma while working on the flight line during service, and that he began experiencing ringing of the ears during service.  During his May 2014 hearing before the Board, he testified that he has been experiencing ringing of the ears continuously since service discharge.

The Veteran's service treatment records are silent as to any complaints of or treatment for tinnitus during service.  The Veteran's service personnel records reflect that his military occupational specialty was aircraft mechanic in the U.S. Navy.

Post-service medical records are silent as to any complaints of or treatment for tinnitus.  The Veteran underwent a VA audiometric examination in August 2010.  He reported acoustic trauma during service from jet aircraft, explosions, and small arms fire.  The Veteran stated that he experienced recurrent tinnitus, which began in 1975.  Tympanograms were normal in both ears.  The examiner concluded that the etiology of the Veteran's tinnitus could not be determined "as the patient's credibility is questionable."

During a May 2014 hearing before the Board, the Veteran testified that he began experiencing ringing in his ears during service.  He reported inservice acoustic trauma from exposure to jet aircraft engines while working on the flight line, testing engines, testing radar, and working below deck.  He explained that he served onboard two aircraft carriers and at the Naval Airstation Oceana during his service in the U.S. Navy.  He stated that he has experienced ringing in his ears continuously since service discharge.

After thorough consideration of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Although the service treatment records do not confirm inservice acoustic trauma, the Veteran's reports of acoustic trauma while working on the flight line are consistent with his military occupational specialty; thus, the Board accepts his reports of inservice acoustic trauma as competent and credible evidence of an inservice event.  

Additionally, the Veteran has provided competent lay statements indicating that he has experienced the observable symptoms of ringing in the ears during service and continuously since service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles, 16 Vet. App. at 374-75.  Moreover, the Board finds the Veteran's statements as to the onset and the continuing symptoms of tinnitus to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Although the August 2010 VA examiner concluded that an etiological opinion regarding the Veteran's tinnitus could not be rendered based upon alleged questionable credibility, the Board does not afford any probative value to the examiner's findings.  The August 2010 VA examiner did not provide an etiological opinion either way regarding the Veteran's tinnitus.  Further, the examiner did not provide any explanation or rationale for the finding that the Veteran's credibility was questionable.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

Accordingly, as the probative evidence relates the Veteran's current tinnitus to his active duty service, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  New and Material Evidence Claims

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

"New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a December 2008 rating decision, service connection for right shoulder arthritis, left wrist arthritis, upper back arthritis, mid- to low-back arthritis, right knee arthritis, left knee arthritis, right ankle arthritis, and PTSD was denied.  The Veteran was notified of the December 2008 rating decision in January 2009.  The December 2008 rating decision's denials were based upon the finding that there was no evidence that arthritis of the right shoulder, left wrist, upper back, mid- to low-back, right knee, left knee, or right ankle were clinically diagnosed.  The rating decision also denied service connection for PTSD based upon the finding that the evidence did not show a "current diagnosis of PTSD related to a credible, supported in-service stressor."  The Veteran did not appeal the December 2008 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although the RO determined that new and material evidence was not presented to reopen the claims of entitlement to service connection for a right shoulder disability, a left wrist disability, an upper back disability, a mid- to low-back disability, a right knee disability, a left knee disability, a right ankle disability, and PTSD, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the December 2008 rating decision, VA has received evidence of diagnoses of arthritis in the right shoulder, left wrist, upper back, mid- to low-back, right knee, left knee, and right ankle.  Specifically, a March 2005 VA treatment record reflects a finding of right knee and shoulder arthritis; an April 2005 VA treatment record shows diagnoses of degenerative joint disease of the back, left knee and right knee; an April 2011 VA treatment record reflects complaints of right and left knee pain with a diagnosis of arthritis, more likely osteoarthritis; another April 2011 VA treatment record reflects that an X-ray revealed degenerative changes of the left wrist; and a May 2011 X-ray of the right ankle did not show significant degenerative changes, but did reveal gouty degenerative joint disease.  

These VA treatment records are new because they were not of record at the time of the December 2008 rating decision.  Although the March 2005 and April 2005 VA treatment records pre-date the December 2008 rating decision, they were not of record at the time of the December 2008 rating decision; thus, they are new evidence.  The VA treatment records are material, as they provide evidence of current diagnoses of right shoulder arthritis, left wrist arthritis, upper back arthritis, mid- to low-back arthritis, right knee arthritis, left knee arthritis, and right ankle arthritis, which was the basis for the RO's denials of these claims in December 2008.  Accordingly, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a right shoulder disability, a left wrist disability, an upper back disability, a mid- to low-back disability, a right knee disability, a left knee disability, and a right ankle disability.

Also, since the December 2008 rating decision, VA has received evidence of a diagnosis of PTSD as well as lay evidence of additional stressors not previously considered by the RO.  In that regard, VA treatment records dated in 2013 and 2014 reveal diagnoses of PTSD.  A September 2013 VA treatment record notes that the Veteran met the DSM-IV for a diagnosis of PTSD, however the stressors upon which that diagnosis is based have not yet been verified.  They include: 1) flying many missions with the captain of his squadron, shooting down planes and dropping bombs; 2) engaging "Russian bears"; and 3) witnessing the death of a friend on the flight deck.  

Additionally, in a September 2013 statement, the Veteran reported additional stressors not yet considered by the RO, including : 1) witnessing the decapitation of his best friend; 2) witnessing a nearby worker pull the ejection seat in the hanger bay; 3) seeing bodies brought from land to ship and helping to stack and pull bodies off of helicopters; and 4) being severely electrocuted and blowing a hole through his boot.  

The Board finds that the VA treatment records and lay statement constitute new and material evidence in this instance.  They are new evidence, because they were not of record at the time of the December 2008 rating decision.  They are material, because they relate to whether the Veteran has a current diagnosis of PTSD based upon a verified stressor, which was the basis of the RO's December 2008 denial of his claim.  The Board acknowledges that there is also new evidence associated with the claims file since the December 2008 rating decision which indicates that the Veteran does not have PTSD.  However, in determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. 512-13.  Thus, the Board accepts the evidence showing diagnoses of PTSD and the newly reported stressors as new and material and sufficient to reopen the claim of entitlement to service connection for PTSD.

As new and material evidence regarding the claims to reopen the issues of entitlement to service connection for a right shoulder disability, a left wrist disability, an upper back disability, a mid- to low-back disability, a right knee disability, a left knee disability, a right ankle disability, and PTSD has been received, these claims are reopened.  38 C.F.R. § 3.303(b) (2014); see Shade, 24 Vet. App. at 117.

III.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

During a May 2014 hearing before the Board, the Veteran withdrew the appeal for the issue of entitlement to service connection for a right eye disability.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left wrist disability is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for an upper back disability is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a mid- to low-back disability is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for a right eye disability is dismissed.


REMAND

As noted above, and in addition to the claims discussed below, the Veteran is seeking entitlement to service connection for a right shoulder disability, a left wrist disability, an upper back disability, a mid- to low-back disability, a right knee disability, a left knee disability, a right ankle disability, and PTSD.  When it adjudicated these claims to reopen, the RO determined that new and material evidence had not been submitted.  When the Board reopens a claim that the RO did not, the claim must be remanded for initial consideration on the merits by the RO.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  As the Board's decision above has reopened these claims, these issues must be remanded for the RO to contemplate the merits of these claims.

Additionally, with regard to the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, additional development is warranted.  Specifically, the RO must contact the Veteran and request a detailed statement regarding all claimed inservice stressors.  The RO must request that he submit all known details that he believes will help corroborate his claimed inservice stressors.  Thereafter, and regardless of whether the Veteran responds, the RO must attempt to verify the Veteran's claimed stressors.  The Veteran's claimed stressors include:  1) witnessing the decapitation of his best friend; 2) witnessing a nearby worker pull the ejection seat in the hanger bay; 3) seeing bodies brought from land to ship and helping to stack and pull bodies off of helicopters; 4) being severely electrocuted and blowing a hole through his boot; 5) shooting down planes and dropping bombs with his squadron captain; 6) engaging "Russian bears"; 7) witnessing his friend "Dirty Red" die when he was thrown overboard; 8) observing a Soviet Bomber passing over his ship with the bomb bay doors open; 9) observing an F-14 crash land on the flight deck of his ship injuring many people; and 10) observing a fire onboard the U.S.S. INDEPENDENCE.  If any of the Veteran's claimed stressors are corroborated, the Veteran must be scheduled for an appropriate examination to determine the nature and etiology of any psychiatric disorders found.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

With regard to the remaining claims to reopen the issues of entitlement to service connection for a sinus disability; a left shoulder disability; a right and left elbow disability; a left wrist disability; a disability of the fingers; a left ankle disability; a right and left foot disability; left foot gout; and a left eye disability, the Board is unable to determine whether new and material evidence has been received at the present time, as the Veteran has identified additional relevant VA treatment records which are not in the claims file.  VA is in constructive possession of any outstanding VA treatment records and must review those records prior to determining if they are new and material.  

Specifically, during his May 2014 hearing before the Board, the Veteran reported that he sought treatment from the VA Medical Center (VAMC) in Milwaukee beginning in 1980 with regard to many of his pending claims.  While the Veteran's VA treatment records have been obtained from the VAMC in Milwaukee dating from 1989, it is unclear whether treatment records dated earlier than 1989 exist and were requested.  Because the Veteran specifically identified treatment at the VAMC in Milwaukee beginning in 1980, the RO must make an attempt to obtain these records.  All attempts to obtain these records must be documented in the claims file.  If such records are unavailable or do not exist, this must also be documented in the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

With regard to the claim for entitlement to service connection for bilateral hearing loss, additional development is required.  Specifically, a new VA opinion is necessary for the reasons discussed below.  

The Veteran has a current diagnosis of bilateral sensorineural hearing loss.  The Veteran's history of noise exposure in service is consistent with his service as an aircraft mechanic on the flight line onboard two large aircraft carriers, and is competent and credible evidence.  See Layno, 6 Vet. App. at 469-70 (1994).  Service connection was established herein for tinnitus on the basis of inservice noise exposure. 

The Veteran underwent a VA examination in August 2010.  However, the opinion is inadequate for adjudication purposes.  In particular, the examiner found that the Veteran's current bilateral hearing loss was not due to inservice noise exposure because the Veteran's separation examination revealed normal hearing.  

The fact that the Veteran's hearing acuity was normal at separation from service is not necessarily fatal to his service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the August 2013 VA examiner did not account for the Veteran's lay statements regarding difficulty hearing since service.  Accordingly, another medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Last, the claims of entitlement to service connection for drug and alcohol abuse as secondary to PTSD and entitlement to a temporary total disability evaluation based on convalescence are inextricably intertwined with the claim for entitlement to service connection for a psychiatric disability, to include PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Consequently, the claims of entitlement to service connection for drug and alcohol abuse and entitlement to a temporary total disability evaluation must be remanded for adjudication contemporaneous to the claim for entitlement to service connection for an acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of his response, the RO must obtain all outstanding VA treatment records, to specifically include all VA treatment records from the VAMC in Milwaukee from January 1980.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and request that he provide a detailed statement regarding all claimed inservice stressors.  The RO must also request that he submit any additional details that he believes will help corroborate his claimed inservice stressors.  Thereafter, and regardless of whether or not the Veteran responds, the RO must attempt to verify the Veteran's reported stressors.  The Veteran's claimed stressors as shown in the record include:  1) witnessing the decapitation of his best friend; 2) witnessing a nearby worker pull the ejection seat in the hanger bay; 3) seeing bodies brought from land to ship and helping to stack and pull bodies off of helicopters; 4) being severely electrocuted and blowing a hole through his boot; 5) shooting down planes and dropping bombs with his squadron captain; 6) engaging "Russian bears"; 7) witnessing his friend "Dirty Red" die when he was thrown overboard; 8) observing a Soviet Bomber passing over his ship with the bomb bay doors open; 9) observing an F-14 crash land on the flight deck of his ship injuring many people; and 10) observing a fire onboard the U.S.S. INDEPENDENCE.  All attempts to verify the stressors must be documented in the electronic records by the RO.  

3.  If, and only if, the RO determines that the evidence establishes the occurrence of an alleged stressor or stressors, then the RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must integrate the previous psychiatric findings and diagnoses of record, to include the diagnoses of PTSD, to obtain a true picture of the nature of the Veteran's psychiatric status. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must identify all previously and currently diagnosed psychiatric disorder, to include PTSD, and state whether any previously or currently diagnosed psychiatric disorder is related to the Veteran's military service. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce post-traumatic stress disorder; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce post-traumatic stress disorder by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion, he or she should explain why.  If an opinion cannot be provided because it would require speculation, the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  Provide the Veteran with a new VA audiometric examination to determine the etiology of his bilateral hearing loss.  Following a review of the service and post-service medical records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements and his history of inservice noise exposure, the examiner must state whether any degree of the Veteran's current bilateral hearing loss is related to his military service, to include exposure to acoustic trauma.  A complete rationale for all opinions must be provided.  The RO must remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


